Citation Nr: 1637060	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-02 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to February 14, 2012, and in excess of 40 percent thereafter, on the basis of substitution.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  The Veteran died in January 2014.  The Appellant is the Veteran's surviving spouse and has been properly substituted as the claimant in this matter.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2012, the Veteran presented testimony before a Decision Review Officer at the Hartford RO.  In November 2012, the Veteran presented testimony in a videoconference hearing before the Board.  Transcripts of the hearings have been associated with the electronic record.  

The claim pertaining to diabetes was previously before the Board in June 2015 and remanded for further development and adjudication.  At that time, the Board also determined that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) had not been perfected and thus, the Board did not have jurisdiction over the matter.     

In June 2015, the Board referred a claim for TDIU (for accrued benefits purposes) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date no action has been taken and the claim is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  Prior to February 14, 2012, management of the Veteran's service-connected diabetes mellitus required insulin and restricted diet; however, it did not also require regulation of activities. 

2.  From February 14, 2012, and up until the Veteran's death in January 2014, diabetes requiring insulin, restricted diet, and regulation of activities for management was not productive of episodes of ketoacidosis, hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, in addition to complications that would not be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent prior to February 14, 2012, and in excess of 40 percent thereafter, for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.119, Diagnostic Code 7913 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in February 2011.  

With respect to the substitution claim, as the Appellant has taken the Veteran's place, and the Veteran was provided with a VCAA notification letter, as indicated above, that met all of the necessary notice requirements, there are no deficiencies of notice with regard to the substitution claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (holding that 38 U.S.C.A. § 5103 (a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues).  The Board notes the Appellant was notified by a VA letter in March 2016 that she met the basic eligibility for substitution as the spouse of the Veteran with regard to his appeal for diabetes mellitus.  She was further notified that she was able to submit additional evidence in support the claim.  Consequently, the Board determines that the Appellant was provided all necessary notice prior to the initial AOJ adjudication of the claim.
The duty to assist has also been satisfied in this case.  The Veteran, while still alive, submitted records and written statements in support of his claim. A review of the claims file shows that RO has obtained the Veteran's service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations, including for medical opinions that were needed concerning the severity of the Veteran's diabetes mellitus.  

At the November 2012 Board hearing , the Veteran's representative, The American Legion, and the undersigned Veterans Law Judge (VLJ) asked the Veteran questions about his claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  In fact, the case was remanded by the Board in June 2015 for additional development.

The RO made multiple attempts to obtain any outstanding private treatment records of the Veteran, to include those from Dr. IDK.  See letters dated in November 2015 and January 2016.  The Appellant did not respond.  The Board is aware some communication to the Appellant has been returned as undeliverable; however, it appears the RO attempted on multiple occasions, most recently in July 2016, to locate possible addresses and phone listings associated with the Appellant.  As the onus is on the Appellant to provide accurate and up to date contact information, any further efforts to obtain this information would be futile.  

All known and available records relevant to the issue on appeal have been obtained and associated with the virtual record; and neither the Appellant nor her representative has contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Appellant is not prejudiced by a decision on the claim at this time.

II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 with a 20 percent rating prior to February 14, 2012, and a 40 percent thereafter.

Under this code section, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  38 C.F.R. § 4.119.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities, is rated 40 percent disabling.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated 60 percent disabling.  Id.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated 100 percent disabling.  Id. 

The rating schedule in Note 1 also instructs to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  Id.  

As an initial matter, the Board notes that service connection was not in effect for any disability associated with the diabetes mellitus.  Claims for visual acuity and a heart condition associated with diabetes mellitus were denied in July 2003.  There has been no evidence of any complication associated with diabetes mellitus.  The October 2011 VA examiner specifically opined that hypertension was not secondary to diabetes mellitus.  Left Lower extremity neuropathy was determined to be secondary to sciatic nerve injury.  There was no evidence of nephropathy, retinopathy, cardiovascular disease, peripheral vascular disease, gastroparesis, or skin changes.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the  claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that ratings in excess of 20 percent rating prior to February 14, 2012, and in excess of 40 percent thereafter, for diabetes mellitus is not warranted.  38 C.F.R. § 4.7.

In this regard, there is no dispute the Veteran's service-connected diabetes mellitus has required the use of oral medications and insulin for control.  What is in question, however, is whether the Veteran had a regulation of activities prior to February 14, 2012.  

VA outpatient treatment records reveal that the Veteran was often encouraged to exercise regularly.  Multiple entries note that the importance of a low carb diet and regular exercise was discussed.  See entries dated October 2009, January 2010, February 2010, October 2010, November 2010, and May 2011.  The Board would point out at this juncture that an entry dated in August 2011 showed the Veteran's limited ability to exercise was due to dyspnea on exertion from his pulmonary fibrosis; there was no indication his ability to exercise was limited by his diabetes.  On VA examination in October 2011, the examiner found no regulation of activities.  

The Board is aware that the Veteran had argued that his loss of his commercial driver's license (CDL) as a result of being put on insulin for management of his diabetes led to his unemployability and thus, constituted restricted activity.  See VA Form 21-4138 dated in October 2011.   No medical findings from that time frame support this conclusion, however, and indeed the October 2011 VA examination report indicates the contrary.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling prior to February 14, 2012.  Specifically, there has been no persuasive medical evidence showing that the diabetes mellitus alone more nearly approximated a disability picture that included a required regulation of activities.  38 C.F.R. § 4.119.  

The first evidence of restricted activities due to insulin use and concern for potential hypoglycemia was contained in a February 14, 2012, letter from Dr. IDK.  While a 40 percent rating was warranted from February 14, 2012, in order to warrant the next higher 60 percent rating from that point and up until his death, the evidence must show that in addition to diabetes mellitus requiring insulin, restricted diet, and regulation of activities, there also had to be episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

The evidence does not show that these conditions were met at any time prior to his death.  Notably, a June 2012 Diabetes Mellitus Disability Benefits Questionnaire revealed that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  In addition, the Veteran had no recognized complications of diabetes mellitus, to include diabetic peripheral neuropathy, renal dysfunction, or retinopathy.  There were also no conditions that were due to the diabetes mellitus, to include erectile dysfunction, cardiac conditions, hypertension, peripheral vascular disease, stroke, skin, or eye conditions other than diabetic retinopathy.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to a disability rating greater than 20 percent prior to February 14, 2012, and greater than 40 percent thereafter, for diabetes mellitus. Consequently, the benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 , 4.7; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Finally, the Board has considered whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321 (b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

Here, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's service-connected diabetes mellitus, such as the need for insulin and restricted diet (and regulation of activities from February 14, 2012), as found at 38 C.F.R. § 4.119 .  Therefore, the first prong of Thun is not satisfied, and the Board declines to remand this issue for referral for extraschedular consideration.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to February 14, 2012, and in excess of 40 percent thereafter, on the basis of substitution, is denied.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


